Citation Nr: 1757435	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-23 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right arm disability.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1987 to December 2007.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction has since been transferred to Winston-Salem, North Carolina. 

This matter was previously remanded in September 2014, June 2016, and May 2017 for further development, to include providing the Veteran with a hearing and a VA examination.  

The Veteran provided testimony at a July 2015 hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file. In February 2017, the Veteran submitted written correspondence accepting the Board's offer of a new hearing before a Veterans Law Judge currently at the Board.  Thus, in September 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issues of entitlement to service connection for post-traumatic stress disorder and a neck condition have been raised by the record in September 2017 and October 2017 claims, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran has a current right shoulder disability that is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The September 2009 VA examination report noted a diagnosis of right shoulder arthralgia, with possible mild impingement.  The January 2009 and April 2009 VA examination reports also noted impingement syndrome of the right shoulder.  Thus, the first element of direct service connection is met.

At the September 2017 hearing, the Veteran testified that he injured his right shoulder during service while carrying heavy packs and equipment off of airplanes while working as an airplane mechanic.  He further stated that his right shoulder symptoms began soon after his separation from service.  Previously, at the July 2015 hearing, he reported first noticing pain in his right shoulder while lifting objects over his head, as he regularly removed heavy items from aircrafts.  The DD Form 214 indicates that the Veteran did, in fact, serve as an airplane mechanic during service.  The Board finds his testimony to be competent and credible, as the available documentation corroborates his reports of his military duties.  Therefore, the second element of service connection is met.

The September 2009 VA examiner opined that the Veteran's right shoulder condition was less likely than not related to his left shoulder disability, as there was no evidence to support a relationship between the two conditions.  However, the examiner failed to provide a rationale in support of this opinion.  Thus, it is afforded no probative weight.

Most recently, in August 2016, a VA examiner opined that it was highly unlikely that the Veteran's right shoulder disability was caused by his left shoulder condition, based upon his right hand dominance and a lack of a relationship between the weight bearing tendencies of upper extremity joints.  Additionally, the examiner opined that it was less likely than not that the right shoulder had been aggravated by the left shoulder disability, as any aggravation was more likely the result of activities involving the Veteran's dominant right arm.  However, no opinion regarding direct service connection was provided. 

Resolving all doubt in favor of the Veteran, the Board finds that service connection for a right shoulder disability is warranted because the evidence satisfactorily establishes that the claimed disability originated during his active service.  In reaching this decision, the Board notes that the Veteran's lay statements have consistently and credibly indicated that he regularly carried heavy items while working as an airplane mechanic during active duty, and that he experienced pain in his right shoulder around the time of his separation from service.  This testimony is further corroborated by the Veteran's DD Form 214, which documents his service as an airplane mechanic.  Thus, he has credibly stated that the onset of his right shoulder condition occurred in service, due to heavy lifting, and that the symptoms have continued ever since.  

Although the examiners of record have opined that the Veteran's right shoulder disability was not caused or aggravated by his left shoulder disability, there are no negative opinions of record regarding direct service connection.  Examiners have not commented on whether the Veteran's reports of carrying heavy packs and lifting heavy equipment during service are related to his current disability.  Therefore, the opinions are not persuasive and they do not outweigh the credible lay evidence of record.  The Board finds the Veteran's lay testimony provided at the Board hearings to be the only probative evidence of record.

Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for a right shoulder disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for a right arm disability is granted.


REMAND

The Board notes that the most recent audiometric findings of record, taken during the January 2009 VA examination, do not indicate that the Veteran has a hearing disability for VA purposes under 38 C.F.R. 3.385.  However, the January 2009 VA examination is at this time almost nine years old.  At the September 2017 Board hearing, the Veteran testified that that his hearing has become progressively worse over time.  Specifically, he stated that he experienced difficulty hearing his phone, as well as the voices of people around him.  Therefore, under the circumstances, the Board is of the opinion that a new VA audiometric examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records related to treatment of the Veteran's bilateral hearing loss from the VA. 

2. The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and current severity of the claimed bilateral hearing loss disability. 

The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed in full. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should address the following inquiries:

Is it at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability was either caused or aggravated by his military service? 

For purposes of this opinion, the examiner is asked to assume that the Veteran was exposed to significant noise during service as he was an airplane mechanic. 

The examiner should provide a complete rationale for any opinions provided.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


